11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Francisco Javier Martinez,                   * From the 238th District Court
                                               of Midland County,
                                               Trial Court No. CV54786.

Vs. No. 11-21-00277-CV                       * December 30, 2021

Silverline Services, LLC,                    * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Francisco Javier Martinez.